HAMITER, Justice
(concurring).
When subscribing to the majority opinion on the original hearing, I was unaware of the notation contained on the Messick plat (prepared for the plaintiff *843bank in September, 1937, a short time prior to the sale to this'defendant) which read as follows: “Note: Drive way provision made in sale from Avoyelles Trust & Savings Bank to Union Bank of roadway 10' wide at a distance of 98' from S. E. Cor. of lot sold or intersection of Main St. and Mark, but same is erroneous as about 111.00 feet from said intersection is required to provide for a 10 ft. or roadway using drive way concrete wall as western boundary — strip remaining on Monroe St. 6' x 48.83 apparently belongs to the Avoyelles Bank of Marksville, title not transferred to Avoyelles Bank & Savings Bank.” In my opinion this notation is extraordinarily important in a determination of- the present litigation, and it is mainly responsible for my reaching a conclusion different from that which I previously entertained. (Italics mine)
My view now is that had the parties to the instant transfer intended that the concrete curbing was to be Roy’s eastern boundary (as is contended herein by plaintiff) a call of 111' from the southeast corner of the Union Bank lot, rather than 108' therefrom, would have been inserted in the deed. . This, of course, was not done.
Moreover, in preparing such deed plaintiff’s attorney, it seems to me, should have recited therein that the curbing was to be that eastern boundary.
For these reasons I respectfully concur in the result reached on this rehearing.